Per curiam.  Petitioner has filed handwritten petitions to be permitted to proceed in forma pauperis and for a writ of habeas corpus. The petition to proceed as a pauper fails to comply with Rule 28 of the Rules of the Supreme Court and the Court of Appeals. The petition for a writ of habeas corpus fails to state grounds which make a substantial showing that petitioner is entitled to relief. The petitions are, therefore, denied. See Glick v. Lockhart, 288 Ark. 417, 706, S.W.2d 178 (1986) and Hayes v. Lockhart, 288 Ark. 419, 706 S.W.2d 179 (1986). Purtle, J., dissents.